Title: To James Madison from Thomas Appleton, 8 September 1802
From: Appleton, Thomas
To: Madison, James


					
						Sir
						Leghorn 8th. Septr. 1802
					
					The unhappy situation to which the ships of the UStates are exposed in these seas, has put a stop to almost all our Commerce with this place for the last month.  The letters from Capt. Murray in the Constellation before Tripoli, which I now forward to the Secretary of the Navy, in Conjunction with those of Mr. Cathcart for the department of State; will no doubt inform you of our actual position with that regency.  The Affairs of Italy have experienced no essential change of late whatsoever.  The King with all his family are now here in order to embark in a Ship of 120 guns, sent for the purpose of Conducting them to Barcelona to be present at the Nuptials—the health of his Majesty is beyond example wretched having been seized with two epileptic fits in as many days.  It is in truth difficult to Conceive that an object of no greater magnitude, than being a witness to a Ceremony of marriage, should be sufficient to induce him to leave his Kingdom, if he Considers the present unstable foundation of most of the governments of Italy.  In Egypt the Beys have compleatly put to rout the army of the grand vizir, while the English have remained silent spectators in the tranquil possession of Alexandria, a place hitherto they give no signs of abandoning; and they likewise Continue to garrison Malta.  Pardon me Sir, if I have ventured to send for your Acceptance, a Small bust of General Washington—it was made by my directions at Volterra, the only place where the stone is found, and after a Small print, which has generally been approved by those who have seen the original.  The smallness of the intrinsic value, will I presume, do away the Necessity of further apologizing for the liberty I have taken.  It is contained in a small box and addressed to the Care of the Naval Officer at New-York, to which place the vessel is bound.  I have the honor to be with the highest respect Yr. Most Obedt. Servant
					
						Th: Appleton
						Consul for U:S.A
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
